Citation Nr: 1601857	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for retropatellar arthralgia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) following a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increase in disability rating higher than 10 percent for retropatellar arthralgia of the left knee.  In November 2012, the Board remanded the issue for further development.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination.  The examination took place in February 2013, and the AOJ provided a supplemental statement of the case in March 2013, in which it again denied the increased rating.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 
	
The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Throughout the appeal period, retropatellar arthralgia of the left knee has been manifested by subjective complaints of pain, swelling, stiffness, instability, and weakness; objective findings reflect pain on motion, tenderness, mild crepitance, and limitation of motion functionally limited to no worse than 0 degrees of extension and 95 degrees of flexion.



CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for retropatellar arthralgia of the left knee are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, -5263 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, only generic notice is required as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in August 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in November 2009 and February 2013, reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted full physical examination of the Veteran.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under VAOPGCPREC 9-2004, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

Further, Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such group of two or more major joints, or group of two or more minor joints, affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

In its March 1997 rating decision, the AOJ granted a 10 percent rating for the Veteran's knee disability by analogy under Diagnostic Code 5099-5003.  In so doing, the AOJ evaluated the medical evidence at the time, which showed pain after exercise and use, and minimal crepitus.  The AOJ noted there was no pain on range of motion and no laxity.  As an initial matter, the Board notes that although the March 1997 rating decision rated him under Diagnostic Code 5099-5003, subsequent rating decisions have rated the Veteran under Diagnostic Code 5004.  The Board finds this to be in error and will rate the Veteran under the original criteria assigned by the AOJ in the March 1997 rating decision-Diagnostic Code 5099-5003.  

The relevant medical evidence consists of two VA examinations conducted in November 2009 and February 2013.  VA treatment records do not reflect any treatment for his left knee disability. 

At the November 2009 examination, the Veteran complained of pain in his left knee that radiated to his left buttock area, with occasional swelling but no flare-ups.  He did not use any assistive devices or braces, and was not receiving any medical treatment for the knee.  He reported that in the last year, he had had to take a couple of days off work, or to leave early on occasion due to knee pain.  Pain was noted on physical examination, but no instability, subluxation, or laxity was found.  Range of motion of the knee was found to be flexion to 95 degrees and extension to 0 degrees, with pain throughout the motion.  No additional limitation was found on repetition.

At the February 2013 examination, the Veteran complained of pain in his left knee that limited his walking and standing, and prevented him from performing repetitive movements such as squatting, lifting, and stair climbing.  He claimed that the knee would give out on him and he felt occasional pain radiating to his left hip area.  The examiner noted that he neither wore nor used assistive devices, nor received any current treatment for his disability.  Pain was noted on physical examination, but no instability, subluxation, or laxity was found.  Range of motion of the knee was found to be flexion to 120 degrees, with pain at 110 degrees, and extension to 0 degrees.  No additional limitation was found on repetition, and radiological examination revealed no degenerative changes.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Degenerative arthritis under Diagnostic Code 5003 is rated 10 percent disabling with x-ray evidence of involvement of two or more major joints, or two or more minor joint groups, and 20 percent disabling with x-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Here, the medical evidence reflects that the Veteran has complained of pain, weakness, and swelling, which problems are exacerbated by prolonged walking, standing, kneeling, and other activities.  The Board notes, however, that at the November 2009 VA examination, the Veteran was found to have a range of motion of flexion to 95 degrees, with full extension to 0 degrees, with pain throughout the range of motion.  There was no additional loss of function on repetitive motion testing.  Further, the examiner at the February 2013 VA examination found the Veteran to have range of motion of flexion to 120 degrees, with pain at 110 degrees, full extension to 0 degrees.  There was no additional loss of function on repetitive-motion testing.  Additionally, x-rays taken at the February 2013 examination did not show any degenerative arthritis of the left knee or any other joint. 

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a disability rating higher than 10 percent for the left knee disability at any time during the appellate period.  Specifically, the Board finds that the clinical evidence in the form of the x-rays taken at the February 2013 VA examination does not demonstrate current degenerative arthritis in the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Because the Veteran does not have degenerative arthritis established by x-ray findings, a higher rating under Diagnostic Code 5003 is not appropriate.  

The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261.  In reaching this decision, the Board observes that range-of-motion testing showed that, for the entirety of the appellate period, the Veteran's flexion and extension levels did not result in a level of disability warranting a rating higher than the 10 percent currently assigned, even when pain on motion is taken into consideration.  As noted above, range of motion testing from the November 2009 and February 2013 VA examinations does not approximate to a compensable level (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Although the Veteran was noted by the examiners to have pain on motion after prolonged use and activity, the pain and limitation is contemplated by the 10 percent rating currently assigned.  Thus, the Board finds that neither VA examination report reveals limitation of flexion or extension of the left knee sufficiently restricted to warrant a rating higher than 10 percent, or a separately compensable rating, under Diagnostic Code 5260 or 5261 at any time during the appeal period.

Further, upon review of the relevant medical evidence, the Board finds that a separate compensable rating is not warranted for the left knee based on subluxation or lateral instability.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, while the Veteran complained of instability at his January 2012 hearing, no instability of the left knee has been identified on physical examination at any time.  Therefore, the Board does not find that a separate compensable rating is warranted for the left knee on account of lateral instability or subluxation. 

The Board notes that Diagnostic Codes 5256 for ankylosis; 5258 for dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain, and effusion into the joints; 5259 for removal of the semilunar cartilage; 5262 for impairment of the tibia and fibula; and 5263 for genu recurvatum, are not applicable in this case.  There is no evidence that the Veteran has experienced ankylosis of the knee, nor any medical history of dislocation or removal of the semilunar cartilage.  Additionally, the Veteran has not complained of, or been diagnosed with, impairment of the tibia and fibula, or genu recurvatum, in relation to his left knee disability.  Therefore, the Board will no longer address those Diagnostic Codes at this time.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256, 5258-59, 5262-63.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for rating higher than 10 percent for the Veteran's retropatellar arthralgia of the left knee must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 34.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263.  This is so for the entirety of the appeal period.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left knee disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to his left knee disability.  To the contrary, he indicated that he continues to work at the U.S. Postal Service, and has only taken a couple of days off in the last year, or taken earlier leave on occasion, because of his knee.  Simply put, the Veteran's left knee disability does not demonstrate an exceptional or unusual disability picture which would warrant referral for extraschedular consideration in this case.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating higher than 10 percent for retropatellar arthralgia of the left knee is denied.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


